Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is not clear what the bonding material is, either in the claim and in the specification.
Claim 10 recites the limitation "the bonding material" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 


Claim(s)  1, 3, and 5  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Kabir et al (US 2009/0072408 A1)(“Kahir”).
Kabir discloses a method including
Bonding one bonding pad 110 on a receiver substrate100  to another surface of an optoelectronic microdevice , as Kahir discloses the method can be used for optoelectronic devices (PARA. 0050) on a donor substrate 300
The gap between the pads 310 and 110  and the microdevice is covered with a coated nanowires 210  (para.  0053 and  Fig. 6).
Re claim 3:  Kabir also discloses deposition of metal on the nanowire, as Kabir discloses the nanowires can be coated with metal (para. 0021) and the nanowires can include metal (para. 0037).
Re claim 5:  Kabir discloses carbon nanostructure (para. 0032-0033 and Fig. 6).

Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kabir et al (US 2009/0072408 A1)(“Kahir”) as applied to claim 1 above, and further in view of Yushin et al (US 2018/0151884 A1)(“Yushin”).
Kabir discloses the limitations of claim 1 as stated above.  Kabir is silent with respect to nanoparticles.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement for growing carbon nanotubes with the method disclosed by Kabir because Yushin discloses a method of art recognized suitability for an intended purpose (MPEP 2144.07).
Re claim 4:  The combination of Kabir and Yushin discloses the nanowire coating being Sn, as the comprising claim language is synonymous with “including” (MPEP 2111.03(I)).  The reasons for rejection are the same as stated above in the rejection of claim 2.


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kabir et al (US 2009/0072408 A1)(“Kahir”).
Kabir discloses a method including
Bonding one bonding pad 110 on a receiver substrate100  to another surface of an optoelectronic microdevice , as Kahir discloses the method can be used for optoelectronic devices (PARA. 0050) on a donor substrate 300
The gap between the pads 310 and 110  and the microdevice is covered with a coated nanowires 210  (para.  0053 and  Fig. 6).
Kabir does not explicitly state that electrical energy is applied to reduce the resistivity.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that electrical energy is applied, as Kabir discloses contact between the nanostructures and that there is direct contact between the nanostructures and an electrode which has 
Although Kabir is silent with respect to reducing the resistivity, latent properties or advantages not recognized in the prior art does not render a known invention nonobvious (MPEP 2145 (II)).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kabir et al (US 2009/0072408 A1)(“Kahir”)  in view of Nugent (US 2004/0039717 A1).
Kabir discloses a method including
Bonding one bonding pad 110 on a receiver substrate100  to another surface of an optoelectronic microdevice , as Kahir discloses the method can be used for optoelectronic devices (PARA. 0050) on a donor substrate 300
The gap between the pads 310 and 110  and the microdevice is covered with a coated nanowires 210  (para.  0053 and  Fig. 6).
Kabir does not explicitly state that electrical energy is applied as a pulsed voltage.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that electrical energy is applied, as Kabir discloses contact between the nanostructures and that there is direct contact between the nanostructures and an electrode which has electrical connection to the device and to the pad (para. 0033), which is a disclosure of connection to a source of power.
             Nugent, in the same field of endeavor of nanowire connections (para. 0078), discloses that either DC or AC can be applied to the terminals (para. 0078).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the energy to the connections in the method disclosed by Kabir with .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kabir et al (US 2009/0072408 A1)(“Kahir”) in view of Brown et al (US 6,340,822 B1)(“Brown”).
Kabir discloses a method including
Bonding one bonding pad 110 on a receiver substrate100  to another surface of an optoelectronic microdevice , as Kahir discloses the method can be used for optoelectronic devices (PARA. 0050) on a donor substrate 300
The gap between the pads 310 and 110  and the microdevice is covered with a coated nanowires 210  (para.  0053 and  Fig. 6).
Kabir is silent with respect to eutectic bonding..
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that electrical energy is applied, as Kabir discloses contact between the nanostructures and that there is direct contact between the nanostructures and an electrode which has electrical connection to the device and to the pad (para. 0033), which is a disclosure of connection to a source of power.
Brown, in the same field of endeavor of connections by nanowires (col. 9, lines 40-65), discloses eutectic with Ag (silver) and with Sn-Ag (col. 9, lines 41-67 and col. 10, lines 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the materials disclosed by Brown with the method disclosed by Kabir because Brown discloses materials of art recognized suitability for an intended purpose (MPEP 2144.07).


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kabir et al (US 2009/0072408 A1)(“Kahir”)  in view of Nugent (US 2004/0039717 A1).
Kabir discloses a method including
Bonding one bonding pad 110 on a receiver substrate100  to another surface of an optoelectronic microdevice , as Kahir discloses the method can be used for optoelectronic devices (PARA. 0050) on a donor substrate 300
The gap between the pads 310 and 110  and the microdevice is covered with a coated nanowires 210  (para.  0053 and  Fig. 6).
Kabir is silent with respect to the recited conditions of applying dc current.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that electrical energy is applied, as Kabir discloses contact between the nanostructures and that there is direct contact between the nanostructures and an electrode which has electrical connection to the device and to the pad (para. 0033), which is a disclosure of connection to a source of power.
             Nugent, in the same field of endeavor of nanowire connections (para. 0078), discloses that either DC or AC can be applied to the terminals (para. 0078).
                         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the energy to the connections in the method disclosed by Kabir with pulsed voltage because Nugent discloses that energy can be applied to nanowires using either AC or DC energy, which is a disclosure that AC, or pulsed voltage can be applied.
                     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined the conditions of applying current and the time for applying the current by routing optimization (MPEP 2144.05(II).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895